Title: To Thomas Jefferson from Henry Ingle, 20 March 1801
From: Ingle, Henry
To: Jefferson, Thomas



Sir/
Fryday March 20th 1801

The bearer hereof is a young man who has a mind to enter into your employ at Monticello, he came well recommended to me, and I am rather inclined to think that he is a good workman,his step father is a very ingenious and good workman he did the work of those large houses belonging to Mr Miradith at the corner of ninth and markett street in Phila. and likewise of those which were built by Mr Cook at the corner of third and markett street, from the fathers abilities—and the son’s learning with the father, and from his being employed to do the stare case in the presidents house I make no doubt but what he will sute you, his father by the approbation of Mr Trump has recommended him to me requesting I would endeavour to get him employ—
If you should have occasion of a carpenter to attend your house here and are not already suted, I beg leave to recommend Mr James Grimes, he is at present at work for me and I believe he will give you satisfaction both in attention and execution.
I am Sir Your Obdt Servt

Henry Ingle

